In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Polizzi, J.), dated September 20, 1996, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Triable issues of fact exist as to whether the plaintiff Sadowa Spadola sustained a “serious injury” within the meaning of Insurance Law § 5102 (d). The plaintiffs submitted a chiropractor’s affidavit stating that based upon objective testing, Sadowa Spadola sustained permanent injuries to his spine and muscular system as a direct result of the underlying motor vehicle accident. The chiropractor quantified the limitations in the rotation, extension, and flexion in the injured plaintiffs cervical, lumbar, and dorso-lumbar spine (see, Steuer v Di-Donna, 233 AD2d 494; Bates v Peeples, 171 AD2d 635). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.